DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Amendment filed on September 8, 2022.  Accordingly, claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0292005 A1) in view of Farretta (US 6,293,519 B1).
Miller et al. teaches a fish tape assembly comprising:

    PNG
    media_image1.png
    520
    462
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    540
    469
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    389
    445
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    437
    433
    media_image4.png
    Greyscale


With regard to claims 1, 7 and 16, a fish tape (FIG. 14 in view of FIG. 1, fish tape 196) having a length extending from a first end (FIG. 14 in view of FIG. 1, moving end 218) to a second end (FIG. 14 in view of FIG. 1, anchor end, which is opposite of the moving end 218 and secured to the pin 266); and a donut shaped case (FIG. 14 in view of FIG. 1, fish tape drum 182) having a pair of sidewalls (FIG. 14 in view of FIG. 1, first and second clamshells 190 and 194) extending between a radially innermost wall (FIG. 15 in view of FIG. 1, inner wall 258) and a radially outermost wall (FIG. 15 in view of FIG. 1, outer wall 262), the outermost wall (FIG. 15 in view of FIG. 1, outer wall 262) having an annular opening (FIG. 14 in view of FIG. 1, the rim of the fish tape drum 182) extending around a circumference of one of the inner and outer walls (FIG. 15 in view of FIG. 1, inner wall 258 and outer wall 262), the sidewalls (FIG. 14 in view of FIG. 1, first and second clamshells 190 and 194) being spaced from each other to define a fish tape storage compartment (FIG. 14 in view of FIG. 1, drum portion 186) that stores the length of fish tape (FIG. 14 in view of FIG. 1, fish tape 196) for deployment via the annular opening (FIG. 14 in view of FIG. 1, the rim of the fish tape drum 182) in the case (FIG. 14 in view of FIG. 1, fish tape drum 182); wherein at least one of the sidewalls (FIG. 14 in view of FIG. 1 and FIG. 22, first clamshell 190, which is clear plastic) of the case (FIG. 14 in view of FIG. 1, fish tape drum 182) is transparent to allow the luminescent material to be energized by light passing through the at least one of the sidewalls (FIG. 14 in view of FIG. 1 and FIG. 22, first clamshell 190, which is clear plastic as disclosed in paragraph [0076]) (For more details please read: Abstract; and paragraphs: [0047]-[0050] and [0066]-[0076]).
Miller et al. teaches all that is claimed as discussed above including fish tape (FIG. 14 in view of FIG. 1, fish tape 196) having a length extending from a first end (FIG. 14 in view of FIG. 1, moving end 218) to a second end (FIG. 14 in view of FIG. 1, anchor end, which is opposite of the moving end 218 and secured to the pin 266), but it does not specifically teach the following feature:
The length of the fish tape comprising a luminescent material that emits light after being energized by exposure to a light source.
Farretta teaches a luminous snake comprising:

    PNG
    media_image5.png
    263
    488
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    316
    485
    media_image6.png
    Greyscale

With regard to claims 1, 7 and 16, fish tape (FIG. 1, flexible core strip 2) comprising a luminescent material (FIG. 3 in view of FIG. 1, phosphorescent coating 4) that emits light after being energized by exposure to a light source (From page 9, line 31 to page 10, line 25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fish tape assembly of Miller et al. to utilize a fish tape comprising a luminescent material that emits light after being energized by exposure to a light source as taught by Farretta since Farretta teaches that such an arrangement is beneficial to provide a fish tape assembly that is visible and easy to locate in the low light environments of ducts, wall cavities and other passages used to house electrical wiring as disclosed in column 1, lines 8-13.
With regard to claims 2, 3, 8-10, 13, 18 and 19, as Miller et al. in view of Farretta teaches one of the sidewalls (FIG. 14 in view of FIG. 1 and FIG. 22, first clamshell 190, which is clear plastic) of the case (FIG. 14 in view of FIG. 1, fish tape drum 182) is transparent to allow the luminescent material to be energized by light passing through the at least one of the sidewalls, these claims do not appear to contain any additional features which, in combination with the features of any claim to which they refer, meet the requirements in respect of inventive step.  The additional features of these claims relate to slight modifications in the fish tape assembly according to claims 1, 7 and 16 that lie in the scope of what someone skilled in the art is accustomed to performing based on well-known considerations common and commercially available to those skilled in the art. Therefore, it would be easy for a person skilled in the art to conceive of applying these features to the fish tape assembly of Miller et al. according to claims 1, 7 and 16 to take advantage of the physical property of the transparent material to allow the luminescent material to be energized by light passing through the walls.
With regard to claims 4, 11 and 20, Miller et al. teaches one of the sidewalls (FIG. 14 in view of FIG. 1 and FIG. 22, first clamshell 190, which is clear plastic) and portions of the innermost and outermost walls (FIG. 15 in view of FIG. 1, inner wall 258 and outer wall 262) are defined by a first component (FIG. 14 in view of FIG. 1, right half of the fish tape drum 182) of the case (FIG. 14 in view of FIG. 1, fish tape drum 182), and the other of the sidewalls (FIG. 14 in view of FIG. 1, second clamshell 194) and other portions of the innermost and outermost walls (FIG. 15 in view of FIG. 1, inner wall 258 and outer wall 262) are defined by a second component (FIG. 15 in view of FIG. 1, left half of the fish tape drum 182) of the case (FIG. 14 in view of FIG. 1, fish tape drum 182), the first and second components being assembled together to form the storage compartment (FIG. 14 in view of FIG. 1, drum portion 186).
With regard to claims 5 and 14, Miller et al. teaches a handle (FIG. 1, handle 56) engaged with the case (FIG. 14 in view of FIG. 1, fish tape drum 182) for sliding movement along the circumference of the outer wall (FIG. 15 in view of FIG. 1, outer wall 262), the handle (FIG. 1, handle 56) engageable with the fish tape (FIG. 14 in view of FIG. 1, fish tape 196) to deploy the fish tape (FIG. 14 in view of FIG. 1, fish tape 196) from the storage compartment (FIG. 14 in view of FIG. 1, drum portion 186) and to reload the fish tape (FIG. 14 in view of FIG. 1, fish tape 196) into the compartment (FIG. 14 in view of FIG. 1, drum portion 186).
With regard to claims 6 and 15, Miller et al. discloses that the fish tape (FIG. 14 in view of FIG. 1, fish tape 196) comprises the first end (FIG. 14 in view of FIG. 1, moving end 218) to the second end (FIG. 14 in view of FIG. 1, anchor end, which is opposite of the moving end 218 and secured to the pin 266), wherein the anchor end (FIG. 30, anchor end 370) is a connector looped over the pin 266 and welded to itself at a weld point 374. It is noted that these claims do not appear to contain any additional features which, in combination with the features of any claim to which they refer, meet the requirements in respect of inventive step. The additional feature, “a threaded opening in at least one of the first and second ends”, of these claims relates to slight modifications of the connector at the second end (FIG. 14 in view of FIG. 1, anchor end, which is opposite of the moving end 218 and secured to the pin 266) according to claims 1, 7 and 16 that lie in the scope of what someone skilled in the art is accustomed to performing based on well-known considerations common and commercially available to those skilled in the art. Therefore, it would be easy for a person skilled in the art to conceive of applying this feature to the fish tape assembly of Miller et al. according to claims 1, 7 and 16 to take advantage of desirable and exemplary choices for a specific configuration of a threaded opening in at least one of the first and second ends.
With regard to claim 12, at least one of the first and second components (FIG. 14 in view of FIG. 1, right half of the fish tape drum 182) comprises a transparent material (first clamshell 190 is clear plastic) (Paragraph: [0076]).
With regard to claim 17, the storage compartment (FIG. 14 in view of FIG. 1, drum portion 186) has an annular shape bounded by a pair of spaced sidewalls (FIG. 14 in view of FIG. 1, first and second clamshells 190 and 194).

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
It is noted that, the term “transparent” (transmitting light; able to be seen through with clarity: https://www.wordwebonline.com/search.pl?w=transparent) as recited in the rejected claims at issue was given its broadest reasonable interpretation of “clear” (allowing light to pass through: https://www.wordwebonline.com/search.pl?w=clear), which is common and consistent with the interpretation that those skilled in the art would reach.
In response to applicant’s argument in the third paragraph at page 2 of 4 that “Contrary to this assertion, there is nothing in Miller et al. that even hints at a transparent sidewall, let alone teaches a transparent sidewall, let alone further teaches such a sidewall that allows a luminescent material to be energized by light passing through such a sidewall”, the Examiner disagrees.
Miller et al. clearly discloses in paragraph [0076] and FIG. 14 in view of FIG. 22 that the first clamshell 190 of the fish tape drum 182 is a side wall and clear plastic, which reads on the limitation “at least one of the sidewalls of the case is transparent to allow the luminescent material to be energized by light passing through the at least one of the sidewalls” as recited in the rejected claims at issue.  In addition, it is advisable for the applicant to review the whole reference, not only the cited portions, to fully understand the cited structure.
In response to applicant’s argument in the first paragraph at page 3 of 4 that “Because Miller et al. fails to disclose a transparent structure as recited in the claims, there is no support for a modification of Miller et al. by adding the luminescent material of Farretta”, the Examiner disagrees.
As discussed right above, Miller et al. discloses a transparent structure (FIG. 14 in view of FIG. 22, first clamshell 190 , which is clear plastic (Paragraph: [0076])) as recited in the claims.  Therefore, a modification of Miller et al. by adding the luminescent material that emits light after being energized by exposure to a light source as taught by Farretta is still deemed proper.
In response to applicant’s argument in the second paragraph at page 3 of 4 that “Additionally, the rejection discusses a ‘switching apparatus’ structure that isn’t recited in any of the rejected claims”, the Examiner admits that the phrase “switching apparatus” has been inadvertently inserted in the passage.  Therefore, the “switching apparatus” has been replaced with -- fish tape assembly -- in the rejection of claims 2, 3, 8-10, 13, 18 and 19.
In response to applicant’s arguments in the second paragraph at page 3 of 4 that “Furthermore, to the extent the rejection attempts to address the structure recited in each of the rejected claims, the attempts are all based on the erroneous assertion that Miller et al. discloses a transparent sidewall” and “Accordingly, the rejection of claims 2, 3, 8-10, 13, 18 and 19 is improper and should be withdrawn”, the Examiner disagrees.
As discussed right above, Miller et al. discloses a transparent structure (FIG. 14 in view of FIG. 22, first clamshell 190 , which is clear plastic (Paragraph: [0076])) as recited in the claims.  Therefore, the rejection of claims 2, 3, 8-10, 13, 18 and 19 is still deemed improper.
In response to applicant’s arguments in the last paragraph at page 3 of 4 that “Contrary to this assertion, the handle 56 of Miller et al. is not engageable with the fish tape, let alone engageable to deploy or reload the fish tape into a compartment as recited in the rejected claims”, the Examiner disagrees.
Miller et al. clearly discloses in paragraph [0049] and FIG. 14 in view of FIGS. 1 and 2 that the handle 56 includes a trigger 58 for actuating the motor 18 and a directional shuttle 62 that can slide between a dispensing position and a retracting position such that the fish tape 32 is dispensed from and retracted into the fish tape drum 30, respectively.  That is, the handle 56 is engageable with the fish tape 32 via the trigger 58, the motor 18 and the directional shuttle 62.  Therefore, the combination of Miller et al. and Farretta is still deemed improper.
With regard to claims 2-6, 8-15 and 17-20, all of applicant’s arguments are addressed by the above rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858